J uly 27,201.6

                                                                                                            1N COURT OF
                                                                                                       WORKERS' COl\JPINSATION
                                                                                                              CLAi l\IS




                 TENNESSEE BUREAU OF WORKERS' COMPENSATION
                IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT CHATTANOOGA

Stephanie Johnson                                            )    Docket Nos.: 2016-01-0108
                                                             )                 2016-01-0109
                    Employee,                                )
                                                             )    State File Nos.: 10778-2015
v.                                                           )                     687-2016
                                                             )
Integrity Staffing Solutions, Inc.                           )    Judge Audrey A. Headrick
             Employer.                                       )


                             EXPEDITED HEARING ORDER DENYING
                                    REQUESTED BENEFITS


        These matters came before the Court on June 16, 2016, on Requests for Expedited
Hearing filed by the employee, Stephanie Johnson, pursuant to Tennessee Code
Annotated section 50-6-239 (20 15). The central legal issue is whether Ms. Johnson is
likely to prevail at a hearing on the merits in proving entitlement to medical benefits and
temporary partial disability benefits regarding an alleged aggravation of her pre-existing
cervical and back conditions. For the reasons set forth below, the Court finds Ms.
Johnson did not come forward with sufficient evidence to prove she is likely to prevail at
a hearing on the merits at trial; thus, she is not entitled to medical or temporary partial
disability benefits. 1

                                                 History of Claim

       Ms. Johnson filed Petitions for Benefit Determination on February 17, 2016,
seeking medical benefits and temporary partial disability benefits. The parties did not
resolve the disputed issues through mediation, and the mediator filed Dispute
Cet1ification Notices on April 6, 2016. Ms. Johnson filed Requests for Expedited

1
    A complete listing ofthe technical record and exhibits is attached to this Order as an appendix.
Hearing, and this Court heard these matters on June 16, 2016. 2

        Ms. Johnson is a forty-three-year-old resident of Walker County, Georgia.
Integrity, a temporary staffing agency, hired her on November 13, 2015. Ms. Johnson
alleged a neck and back injury on December 18, 2015, while working at Amazon when a
co-worker pushing a cart struck her left hip. Approximately nine days later, Ms. Johnson
alleged additional injuries to her neck, back and right thigh on December 27, 2015, when
she tripped over an empty tote cart in the walkway at Amazon. Integrity stipulated Ms.
Johnson provided notice for both dates of injury. It further stipulated to the
compensability of Ms. Johnson's right-thigh injury sustained on December 27, 2015.

       Ms. Johnson's testimony and documentary evidence submitted at the expedited
hearing revealed the history concerning her two claims. Immediately after the cart
incident on December 18,2015, Ms. Johnson went to AmCare, Amazon's on-site medical
clinic. (Ex. 27.) She completed an AmCare Associate First Report of Injury form
indicating the cart struck her left "lower back but [sic] cheek." !d. Ms. Johnson wrote,
"the cart bounced off my lower back but [sic] cheek wen [sic] [the co-worker] hit me
with rebin cart." !d. When asked if outside medical treatment was offered, Ms. Johnson
wrote "panel." !d. Under "Declined Outside Medical Treatment," she checked "yes."
!d.

       Although Ms. Johnson declined a panel at that time, the AmCare provider gave
Ms. Johnson the business card of Joe Holland, safety Manager for Integrity, and told her
to contact him before she went to a doctor. !d. The record reflects Ms. Johnson replied,
"well, I want to make sure I go see a doctor that's going to say the right thing ... I'll
probably go to the one by Erlanger." !d. Ms. Johnson also admitted she had "a history of
lower back problems as a result of an injury that occurred while working for another
company (Standifer Place)." !d. During the hearing, Ms. Johnson acknowledged she
previously had a similar claim against Standifer Place for her neck and back.

        Ms. Johnson subsequently requested and received a panel from Mr. Holland on
December 22, 2015. (Ex. 33.) Since Ms. Johnson complained of significant low back
pain, Integrity provided a panel containing back specialists from which she selected Dr.
Timothy Strait. Prior to seeing Dr. Strait, Ms. Johnson sustained a second work injury on
December 27, 2015. While walking to her workstation, Ms. Johnson fell over an empty
tote cart. She testified she fell on her right side, landed on her back, and may have hit her
head. Again, Ms. Johnson presented to AmCare.

     Ms. Johnson testified she disputes the accuracy of the information documented by
AmCare at her December 27, 2015 visit. During Ms. Johnson's visit to AmCare, she

2
 The CoUJ1 heard both of Ms. Johnson's claims during one expedited hearing, which lasted approximately five
hours.

                                                    2
provided a statement to Integrity that she signed electronically. (Ex. 7.) A witness,
Sierra Johnson, Ms. Johnson's daughter, was with her at AmCare when she completed
the report. Sierra testified the AmCare provider asked her mother questions about what
happened and typed in her responses. When defense counsel read the report aloud, Sierra
stated it did not include that her mother hurt her back on December 27,2015.

        Ms. Johnson testified she had the opportunity to review and correct the statement
provided to Integrity. However, she stated that she was tired. Ms. Johnson also stated
she did not remember electronically signing the report. Mr. Holland testified that the e-
signature verification only occurs after an employee correctly answers personal identity
questions. On the same day, Ms. Johnson signed a Case Closure Request requesting that
her "case with AMCARE be closed." (Ex. 22.) However, the form stated she was "free
to return to AMCARE for treatment at any point in time."

       Later that day, Ms. Johnson testified she went to an emergency room after she
returned home because she "began feeling immediate pain all over." Ms. Johnson
acknowledged having Mr. Holland's business card with his contact information. She also
acknowledged that Am Care personnel told her to call Mr. Holland if she needed medical
treatment. However, Ms. Johnson stated she thought she had lost his card.

        Ms. Johnson returned to work the following day on December 28, 2015. She
testified she tried to work but had to tell her manager, "Baboo," that she "could not take it
anymore." Ms. Johnson proceeded to wait in the breakroom for her daughter, Sierra, to
get off work. However, before leaving work, Ms. Johnson also spoke with Mr. Holland
and Eric Townsend, a safety specialist. She testified that Mr. Holland was furious
because she went to the emergency room. Ms. Johnson alleged that Mr. Townsend
suspended her because she went to the emergency room, and Mr. Townsend and Mr.
Holland were unwilling to look at her medical papers.

       Mr. Holland testified he did not see any medical papers when Ms. Johnson spoke
with him and Mr. Townsend. Since Ms. Johnson went to the emergency room without
his knowledge and provided no work restrictions, he stated Integrity's policy is to have
the employee evaluated by a workers' compensation doctor. Mr. Holland's staff
provided Ms. Johnson with a panel of physicians, and she chose Workforce Corporate
Health. (Ex. 24.) He stated he did not provide a back panel to Ms. Johnson because she
had reported a right thigh injury on December 27, 2015, and he had no knowledge her
back was involved. Mr. Holland also explained that Ms. Johnson was in "suspended
status" to keep her from getting points while waiting for her evaluation with Workforce.
Ms. Johnson did not return to work after December 28,2015.

       Ms. Johnson saw Dr. Jayant Eldurkar at Workforce on January 5, 2016. (Ex. 23.)
She listed the body parts injured on December 27, 2015, as "neck, mid back, low back,
right hand, low back. hip pain." !d. Ms. Johnson gave a history of tripping over a cart

                                              3
and falling on her right side at work on December 27, 2015. Ms. Johnson told Dr.
Eldurkar she sought emergency treatment at Parkridge, and all x-rays taken of her
cervical, thoracic, lumbar spine and right femur were normal. !d. She also told Dr.
Eldurkar about the cart hitting her low back at work on December 18, 2015. !d. The
record reflected Ms. Johnson "was uncooperative throughout the examination." !d.

       Although Dr. Eldurkar diagnosed Ms. Johnson with a lumbar and cervical
sprain/strain, an addendum stated:

           During checkout this patient was observed to bend forward while standing
           at the front desk without any difficulty. She is also observed walking to her
           car with a normal gait. She was able to get into the passenger side of the
           car without any difficulty or assistance.

!d. Dr. Eldurkar prescribed medication, ordered a cervical and lumbar spine MRI, and
released her to return to work with restrictions. !d.

       On the Health Care Provider Request for Medical Information (RMI) form signed
by Dr. Eldurkar on January 5, 2016, he listed his diagnoses as cervical and lumbar
sprain/strain and right thigh contusion. 3 !d. In response to fonn questions regarding
whether the injury was work-related, he checked "undetermined." !d. Although he
provided work restrictions, Dr. Eldurkar also wrote, "[ n]o restrictions related to R thigh
contusion." 4 !d. Following Ms. Johnson's visit with Dr. Eldurkar, Mr. Holland testified
he attempted to reach her January 6, 2016, through January 8, 2016, about returning to
work. He also stated he sent an e-mail to Ms. Johnson.

       On January 19, 2016, Ms. Johnson saw Dr. Timothy Strait. 5 (Ex. 8.) As
previously noted, Ms. Johnson selected Dr. Strait from a panel for her December 18,
2015 injury. However, the history given to Dr. Strait indicated the following:

           [Ms. Johnson] is seen in neurosurgical consultation for continued neck and
           lower back pain that she relates to a work-related injury, which occurred on
           December 27, 2015. However, she did report a previous injury occurring
           on December 18, 2015, but she continued to work. She reports that the
           second injury clearly worsened her neck and lower back pain. She has been
           unable to work since the injury. She reports having some previous neck
           and lower back problems. 6


' Ms. Johnson testified that she still has a bruise on her right thigh.
4
  Ms. Johnson perceived Dr. Eldurkar's attitude as uncaring and biased. She described his staff as rude and
disrespectful.
5
  At the expedited hearing, Integrity stipulated it would pay an outstanding medical bill for UT Erlanger.
6
    At the expedited hearing, Ms. Johnson alleged that her degenerative disc disease "reactivated" when she fell.

                                                            4
!d. After performing a physical examination of Ms. Johnson and reviewing cervical,
thoracic and lumbar spine x-rays, Dr. Strait opined her condition did not indicate an
ongoing nerve root compression syndrome. !d. For that reason, he declined Ms.
Johnson's request for cervical and lumbar MRis. Dr. Strait recommended three weeks of
physical therapy, placed her on restricted duty, and released her to return to normal work
duties after completing therapy. 7 !d.         On the RMI form, Dr. Strait marked
"undetermined" regarding causation of Ms. Johnson's diagnoses. !d. When later asked
by Integrity's workers' compensation carrier to opine whether the cart incident on
December 18, 2015, caused her diagnoses, Dr. Strait responded on February 1, 2016, and
wrote "<50%." !d.

        Ms. Johnson disagreed with Dr. Strait's medical opinion and went on her own to
Southeastern Spine Specialist for a second opinion from Physician's Assistant Jessica
Scott. Although she stated she saw Ms. Scott through February 16, 2016, Ms. Johnson
did not admit any supporting medical records into evidence. However, she did admit a
letter dated April21, 2016, signed by Ms. Scott and Dr. Jay Jolley. (Ex. 16B.) The one-
sentence letter states, "[t]he work injury could have aggravated the pre-existing cervical
DDD." !d.

        During the expedited hearing, the parties testified regarding the circumstances
surrounding Integrity's offers of sedentary work to accommodate Ms. Johnson's
restrictions. Mr. Holland met with Ms. Johnson on January 26, 2016, to discuss returning
to work. He offered her a sedentary position, and she signed a Transitional Work Offer
Letter accepting the position. (Ex. 15.) However, the following morning, Ms. Johnson
left Mr. Holland a voice message stating she could not return to work due to her pain
level. Mr. Holland sent a letter to Ms. Johnson the next day verifYing the transitional
work assignment was still available. (Ex. 2.) When Ms. Johnson replied by e-mail, she
reiterated that she had called Mr. Holland on January 27, 2016, advising she had severe
low back pain. (Ex. 9.) She also expressed her belief that Mr. Holland was supposed to
schedule her for re-evaluation by Dr. Strait due to her continued pain. !d. Ms. Johnson
did not return to work after December 28, 2015, and she asserted she is still not ready to
return to work.

        Ms. Johnson argued the evidence showed she is entitled to medical benefits and
temporary disability benefits for her December 18, 2015 and December 27, 2015 claims
regarding her pre-existing cervical and back conditions. 8 Ms. Johnson argued that Dr.
Jolley's causation opinion stated her condition is work-related, which contradicts Dr.
Strait's opinion.

           Regarding Ms. Johnson's request for medical benefits, Integrity argued that the

7
    Ms. Johnson attended physical therapy at Benchmark from February 3, 2016, through February 18, 2016.
8
    She contended everyone treated her unfairly and asserted it was unsafe for her to return to work in her condition.

                                                             5
medical evidence does not satisfy the statutory definition for "injury" set forth in
Tennessee Code Annotated section 50-6-102(14) (2015). Dr. Eldurkar, the panel
physician for Ms. Johnson's December 27, 2015 claim, was unable to determine if her
work injury caused her diagnoses. Dr. Strait, the panel physician for Ms. Johnson's
December 18, 2015 claim, was aware of both work incidents and opined that her
employment did not contribute more than fifty percent in causing her cervical and back
conditions.

       Integrity contended the panel physicians' opmwns on causation are presumed
correct under Tennessee Code Annotated section 50-6-102(14)(E) (2015). It also
contended Dr. Jolley's opinion does not satisfy the statutory definition of "injury" and
fails to overcome the presumption of correctness given to the panel physicians.
Additionally, Integrity argued Ms. Johnson is not entitled to reimbursement of her
emergency room visit to Parkridge Medical Center because she sought treatment on her
own without first contacting Mr. Holland or requesting a panel ofphysicians. 9

        Regarding Ms. Johnson's request for temporary partial disability benefits,
Integrity argued she is not entitled to any such benefits. Integrity contended Ms. Johnson
failed to accept the light duty work it offered to her that was within her restrictions. It
further contended Ms. Johnson chose not to return to work despite her restrictions
remaining unchanged.

                              Findings of Fact and Conclusions of Law

        Ms. Johnson has the burden of proof on all essential elements of her workers'
compensation claim. Tindallv. Waring ParkAss'n, 725 S.W.2d 935,937 (Tenn. 1987); 10
Scott v. Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd.
LEXIS 24, at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015). She is not required to
prove every element of her claim by a preponderance of the evidence in order to obtain
relief at an expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-
0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App.
Bd. Mar. 27, 2015). At an expedited hearing, Ms. Johnson has the burden to come
forward with sufficient evidence from which the trial court can determine that she is
likely to prevail at a hearing on the merits. !d.

         The Court finds Ms. Johnson failed to demonstrate a likelihood of success on the

9
  The Court will not address the specific issue of Ms. Johnson's emergency room visit to Parkridge Medical Center
since no medical bill or medical record regarding the visit was admitted into evidence during the expedited hearing.
10
   The Tennessee Workers' Compensation Appeals Board allows reliance on precedent from the Tennessee Supreme
Court "unless it is evident that the Supreme Court's decision or rationale relied on a remedial interpretation of pre-
July I, 2014 statutes, that it relied on specific statutory language no longer contained in the Workers' Compensation
Law, and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments." McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *13 n.4 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).

                                                          6
merits at trial regarding an aggravation of her pre-existing cervical and back conditions in
relation to her December 18, 2015 and December 27, 2015 claims. As explained by the
Tennessee Workers' Compensation Appeals Board, Ms. Johnson "can satisfy the burden
of proving a compensable aggravation if: ( 1) there is expert medical proof that the work
accident 'contributed more than fifty percent (50%)' in causing the aggravation, and (2)
the work accident was the cause of the aggravation 'more likely than not considering all
causes."' Miller v. Lowe's Home Centers, Inc., No. 2015-05-0158,2015 TN Wrk. Comp.
App. Bd. LEXIS 40, at *13 (Tenn. Workers' Comp. App. Bd. Oct. 21, 2015). However,
Dr. Strait, the panel physician for Ms. Johnson's December 18, 20 15 claim, opined the
work accident contributed less than fifty percent in causing any aggravation. (Ex. 8.) Dr.
Eldurkar, the panel physician for her December 27, 2015 claim, checked "undetermined"
regarding his diagnoses. (Ex. 23.)

        Under the Workers' Compensation Law, the panel physician's opinion regarding
causation "shall be presumed correct but this presumption shall be rebuttable by a
preponderance of the evidence." Tenn. Code Ann. § 50-6-102(14)(E) (2015). Ms.
Johnson must rebut the presumption of correctness regarding the medical opinions of Dr.
Strait and Dr. Eldurkar in order to prevail. However, the only medical proof relied upon
by Ms. Johnson is the opinion of Dr. Jolley, who opined, "[t]he work injury could have
aggravated the pre-existing cervical DDD." (Emphasis added.) (Ex. 16B.) Language
such as "could have" was previously acceptable in addressing causation for pre-Reform
cases. However, under the Workers' Compensation Reform Act of 2013, reliance upon
medical opinions based on "speculation or possibility" are no longer permissible. See
Tenn. Code Ann. § 50-6-102(14)(D). Therefore, Ms. Johnson's medical proof failed to
rebut the presumption of correctness regarding the panel physicians' causation opinion.''

       With this finding in mind, the Court considered whether Ms. Johnson is likely to
prevail at a hearing on the merits regarding an aggravation of her pre-existing cervical
and back conditions. Ms. Johnson is only entitled to medical treatment "made reasonably
necessary by [the] accident." Tenn. Code Ann.§ 50-6-204(a)(l)(A) (2015). Based upon
the opinions of Drs. Strait and Eldurkar, the medical treatment requested by Ms. Johnson
for her pre-existing cervical and back conditions is not "made reasonably necessary by
[the] accident[s]." ld. Accordingly, Ms. Johnson has not demonstrated that she is likely
to prevail at a hearing on the merits regarding the issue of medical benefits, and the issue
regarding temporary disability benefits is rendered moot.

     IT IS, THEREFORE, ORDERED as follows:

      1. Ms. Johnson's request for medical benefits is denied.


11
  As previously indicated, Integrity stipulated to the compensability of Ms. Johnson's right thigh injury sustained
on December 27, 20 15.


                                                        7
   2. Ms. Johnson's request for temporary partial disability benefits is denied.

   3. This matter is set for a status conference on August 18, 2016, at 2:00p.m., ET.

       ENTERED this the 27th day of July, 2016.




Status Hearing:

      A Status Hearing has been set on August 18, 2016, at 2:00 p.m. Eastern Time,
with Judge Audrey A. Headrick, Court of Workers' Compensation Claims. You
must call 423-634-0164 or toll free at 855-383-0001 to participate in the hearing.

       Please Note: You must call in on the scheduled date/time to participate.
Failure to call in may result in a determination of the issues without your further
participation.

Ri ght to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy ofthe Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board

                                            8
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is practicable.
   Failure to timely pay the filing fee or file the Affidavit of lndigencv m
   accordance with this section shall result in dismissal of the appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing ofthe appellant's
   pos1t10n statement. All position statements pertaining to an appeal of an
   interlocutory order should include: ( 1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue( s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         9
                                               APPENDIX

Exhibits:
1.     Affidavit of Stephanie Johnson (December 18, 2015 DOl)
2.     Letter from Joe Holland to Ms. Johnson dated January 27, 2016
3.     E-Mail from Joe Holland to Ms. Johnson dated February 5, 2016
4.     Wage Statement (December 18, 2015 DOl)
5.     Wage Statement (December 27,2015 DOl)
6.     No Exhibit 12
7.     Ms. Johnson's statement given to Integrity on December 27,2015
8.     Medical records ofUT Erlanger Neurosurgery Group
9.    E-Mail from Ms. Johnson to Mr. Holland dated January 30, 2016
10.    Cervical MRI performed April10, 2015, M arked fo r 1dentifi cati n nly
11.    Cervical MRI performed February 23, 2016, Marked for Identification Only
12.    Cervical x-rays performed December 27, 2015
13.   Amazon job description, M arked for Identifi cati on Onl y
14.   Benchmark physical therapy records
15.   Transitional Work Offer Letter dated January 26, 2016
16A. Cover letter from Ms. Johnson to Clerk with attachments, June 13, 2016, Marked
       for Identi fi cation Onl y
16B. Correspondence from Jay Jolley's office dated April21, 2016
17.   Form C-23 Notice of Denial of Claim for Compensation regarding cervical/lumbar
      strain (December 18, 2015 DOl), Marked for Identification Onl y
18.   Form C-23 Notice of Denial of Claim for Compensation regarding work
      restrictions (December 18,2015 DOl), Marked fo r Identi ficati on Only
19.   Integrity Workforce employee profile of Ms. Johnson
20.   No Exhibit
21.   Integrity Staffing Medical Treatment Acknowledgment
22.   Case Closure Request
23.   Medical records of Workforce Corporation Health
24.   Form C-42 Agreement Between Employer/Employee Choice of Physician
      (December 27,2015 DOl)
25 .  Pharmacy receipts for Walmart, Marked for Identi fication Onl v
26.   Amazon records, Marked for Identification Only
27 .  Am Care Associate First Report of Injury (December 18, 2015 DOl)
28 .  Am Care medical records (December 18, 2015 DOl)
29 .  Form C-23 Notice of Denial of Claim for Compensation (December 27, 2015
      DOl)
30 .  Form C-20 Employer's First Report of Work Injury or Illness (December 27, 2015
      DOl)

12
  For those entries labeled as "No Exhibit" in the Appendix, the Cowi consolidated ceriain documents with other
exhibits at the request of the parties.

                                                      10
31.     Prescription, Marked for ldentitication Onlv
32.     Form C-20 Employer's First Report of Work Injury or Illness (December 18, 2015
        DOl)
33.     Form C-42 Agreement Between Employer/Employee Choice of Physician
        (December 18, 2015 DOl)

Technical record: 13
   1. Petitions for Benefit Determination, February 17, 20 16
   2. Dispute Certification Notices, April6, 2016
   3. Requests for Expedited Hearing, April 6, 2016
   4. Notice ofExpedited Hearing, May 25, 2016




13
     The Comi did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Comi considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.

                                                      11
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
 Denying Requested Benefits was sent to the following recipients by the following
 methods of service on this the 27th day of July, 2016.

Name            Certified   First   Via   Fax    Via      Email Address
                Mail        Class   Fax   Number Email
                            Mail
Stephanie          X                                X     diversity22l@yahoo.com
Johnson
Charlie Poss                                        X     charlie.poss@leitnerfirm.com




                                          P~br n,~~
                                          Court of W rkers' Compensation Claims
                                          WC.Cour Clerk@tn.gov




                                           12